DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al., US 2008/0056183 in view of Palanki et al., US 2009/0247172.  
Claim 1, Gorokhov discloses a method in a device comprising: 
receiving a control information message including a resource allocation ([0090] the wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal. In various embodiments, receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band) and an 5indication identifying whether one or more guard subcarriers are present on a respective one or more of the edges of at least one resource block of the resource allocation ([0090] the wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal. In various embodiments, receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band), the resource allocation comprising one or more resource blocks ([0090] wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal), 
wherein each of the one or more resource blocks comprises a plurality of subcarriers ([0082] the transmitted assignment information includes a node identifier corresponding to a set of sub-carriers), and 
wherein the indication in the control information message indicating whether one or 10more guard subcarriers are present ([0090] the number of guard sub-carriers at the edge of a portion of a band is a function of the communications protocol being used in the adjacent band, e.g., a CDMA protocol or an OFDM protocol), is received as part of the control information message ([0090] wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal), when the resource allocation is received ([0090] wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal), and 
configuring a transceiver of the device in accordance with the received resource allocation and the received indication in the control information message identifying whether one or more guard subcarriers are present ([0090] the wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal. In various embodiments, receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band), where the transceiver as configured is used during a subsequent receipt of information via the corresponding 20resource allocation ([fig 8] [0091] step 1112, the wireless terminal uses said assigned resource to communicate with an access point, e.g., a base station).  
but does not explicitly disclose, 
includes an identification that guard subcarriers are present at one of a top edge of the at least one resource block, a bottom edge of the at least one resource block, or both a top edge of a first resource block of the at least one resource block and a bottom edge of a second resource block 15of the at least one resource block.
However, as Palanki discloses includes an identification ([0077] The cell ID or base station ID may be used by terminals to identify a cell or a base station sending the low reuse preamble) that guard subcarriers are present at one of a top edge of the at least one resource block, a bottom edge of the at least one resource block, or both a top edge of a first resource block of the at least one resource block and a bottom edge of a second resource block of the at least one resource block ([0049] shown in Figure 3C, guard subcarriers may be used to protect/isolate the reserved subcarriers used for low reuse preambles from non-reserved subcarriers used for reference signal, control information, traffic data, etc. For example, one guard subcarrier may be used to protect one subset of subcarriers located at one edge of the system bandwidth, and another guard subcarrier may be used to protect another subset of subcarriers located at the other edge of the system bandwidth).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov invention with Palanki invention to include the claimed limitation(s) so as to provide isolation and protection the subcarriers used for reference signal, control information, traffic data, etc., thereby improving system control functionality. 
Claim 2, Gorokhov as modified discloses the method in accordance with claim 1, wherein the at least one resource block comprises an edge resource block of the resource allocation (Gorokhov [0090] the number of guard sub-carriers at the edge of a portion of a band is a function of the communications protocol being used in the adjacent band, e.g., a CDMA protocol or an OFDM protocol).  
25Claim 3, Gorokhov as modified discloses the method in accordance with claim 1, wherein the first resource block is a top-most edge resource block of the resource allocation, and the second resource block is a bottom-most edge resource block of the resource allocation (Palanki [fig 3C]). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov and Palanki invention to include the claimed limitation(s) so as to provide isolation and protection the subcarriers used for reference signal, control information, traffic data, etc., thereby enhancing system functionality.  
Claim 4, Gorokhov as modified discloses the method in accordance with claim 1, further comprising receiving in 30control information an indication of the number of guard subcarriers (Palanki [fig 3C]). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov and Palanki invention to include the claimed limitation(s) so as to provide isolation and protection the subcarriers used for reference signal, control information, traffic data, etc., thereby enhancing system functionality.  
Claim 6, Gorokhov as modified discloses the method in accordance with claim 4, wherein the control information is included in the control information message (Gorokhov [0042] message types and timing, resource allocations, overhead messaging, hop patterns and/or sequences, and other transmission and location parameters may vary from carrier to carrier. The format, transmission rate and hopping information may be signaled or otherwise available to an access terminal. This information may be available via separate control channels not associated with a specific carrier or may be provided via other means).  
25Claim 18, Gorokhov discloses a user equipment in a communication network, the user equipment comprising: 
a transceiver that sends and receives signals between the user equipment and a communication network entity ([fig 1] multiple sectors are formed by groups of antennas each responsible for communication with access terminals in a portion of the cell. In cell 102, antenna groups 112, 114, and 116 each correspond to a different sector) including a control information message comprising a resource allocation and an indication identifying whether one or more guard 30subcarriers are present on a respective one or more of the edges of at least one resource block of the resource allocation, 
the resource allocation comprising one or - 23 -Nory et al.Attorney Docket No. SMM02135-US-CNT2more resource blocks ([0090] receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band), 
wherein each of the one or more resource blocks comprises a plurality of subcarriers ([0090] the wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal. In various embodiments, receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band); and 
a controller that can decode the indication([0090] the wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal. In various embodiments, receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band) and determine whether one or more guard subcarriers are present on a respective one or more of the edges of at least one 5resource block of the resource allocation ([0090] the wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal. In various embodiments, receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band), 
wherein the controller further identifies from the indication in the control information message ([0090] the wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal. In various embodiments, receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band), in addition to identifying whether one or more guard subcarriers are present ([0090] the wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal. In various embodiments, receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band), 
wherein the indication in the control information message indicating whether one or more subcarriers are present ([0090] the number of guard sub-carriers at the edge of a portion of a band is a function of the communications protocol being used in the adjacent band, e.g., a CDMA protocol or an OFDM protocol) is received as part of the control information message ([0090] wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal), when the resource allocation is received ([0090] wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal); and 
15wherein the controller configures the transceiver of the device in accordance with the received resource allocation and the received indication in the control information message identifying whether one or more guard subcarriers are present ([0090] the wireless terminal receives guard sub-carrier information indicating at least one of the number and location of guard sub-carriers in at least one of the discontinuous portion of bandwidth which have been assigned to the wireless terminal. In various embodiments, receiving guard sub-carrier information includes receiving a broadcast preamble, e.g., a superframe preamble, including guard sub-carrier information. In some embodiments, the number of guard sub-carriers at the edge of a portion of a band), where the transceiver as configured by the controller is used during a subsequent receipt of information via the corresponding resource allocation ([fig 8] [0091] step 1112, the wireless terminal uses said assigned resource to communicate with an access point, e.g., a base station).
But does not explicitly disclose, 
that guard subcarriers are present at one of a top edge of the at least one resource block, a bottom edge of the at least one resource block, or both top edge of a first resource block of the at least one 10resource block and bottom edge of a second resource block of the at least one resource block. 
However, Palanki discloses that guard subcarriers are present at one of a top edge of the at least one resource block, a bottom edge of the at least one resource block, or both top edge of a first resource block of the at least 10one resource block and bottom edge of a second resource block of the at least one resource block ([0049] shown in Figure 3C, guard subcarriers may be used to protect/isolate the reserved subcarriers used for low reuse preambles from non-reserved subcarriers used for reference signal, control information, traffic data, etc. For example, one guard subcarrier may be used to protect one subset of subcarriers located at one edge of the system bandwidth, and another guard subcarrier may be used to protect another subset of subcarriers located at the other edge of the system bandwidth). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov invention with Palanki invention to include the claimed limitation(s) so as to provide isolation and protection the subcarriers used for reference signal, control information, traffic data, etc. for improving system control and communications with the wireless terminal. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al., US 2008/0056183 and Palanki et al., US 2009/0247172 in view of Chun et al., US 2010/0093384.  
Claim 5, Gorokhov as modified discloses the method in accordance with claim 4, 
but Gorokhov and Palanki invention is silent on, 
wherein the number of guard subcarriers is selected to be an identified ratio of the number of guard subcarriers to the number of allocated subcarriers in the resource allocation.  
However, as Chun discloses, wherein the number of guard subcarriers is selected to be an identified ratio of the number of guard subcarriers to 30the number of allocated subcarriers in the resource allocation ([0038] placing (or inserting) guard band subcarriers at subcarrier locations (or subcarrier indices) at a regular interval or spacing of subcarriers based on the ratio of N/M, where N is a number of subcarriers in the first permuted regular band that are assigned to mobile station(s) operating in the multiple carrier mode and M is a number of guard band subcarriers)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov and Palanki invention with Chun invention to include the claimed limitation(s) so as to provide permuting subcarriers of a regular band, including subcarriers assigned to mobile station(s) operating in a single carrier mode and subcarriers assigned to mobile station(s) operating in a multiple carrier mode. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al., US 2008/0056183 and Palanki et al., US 2009/0247172 in view of Cho et al., US 2009/0232071.  
Claim 7, Gorokhov as modified discloses the method in accordance with claim 4, 
but Gorokhov and Palanki invention is silent on, 
wherein the control information is included in a received broadcast channel.  
However, as Cho discloses, wherein the control information is 5included in a received broadcast channel ([0013] apparatus includes a MAC process for broadcasting information indicating the numbers n.sub.1 and n.sub.2 of additional subcarriers according to a first center frequency located at a position corresponding to an integer multiple of a subcarrier spacing, and a controller for performing a network entry process with a corresponding MS by using all subcarriers including the additional subcarriers).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov and Palanki invention with Cho invention to include the claimed limitation(s) so as to provide control information to the mobile stations. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al., US 2008/0056183 and Palanki et al., US 2009/0247172 in view of Kim et al., US 2012/0076071.  
Claim 8, Gorokhov as modified discloses the method in accordance with claim 4, 
but Gorokhov and Palanki invention is silent on, 
wherein the control information is included in a higher layer control information message, wherein the higher layer is above a physical layer.  
However, as Kim discloses, wherein the control information is included in a higher layer control information message, wherein the higher layer is above a physical layer ([0055] the backhaul resource allocation information may include information on a guard time and a guard subcarrier included in a subframe. The guard time and the guard subcarrier will be described below. The backhaul resource allocation information may be transmitted through a higher layer signal (e.g., radio resource control (RRC)) or a physical layer signal).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov and Palanki invention with Kim invention to include the claimed limitation(s) so as to provide functional and procedural means of transferring data sequences from a source to a destination host, while maintaining the quality of service functions.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al., US 2008/0056183 and Palanki et al., US 2009/0247172 in view of Geile et al., US Patent No. 8,199,632.  
15Claim 9, Gorokhov as modified discloses the method in accordance with claim 1, 
but Gorokhov and Palanki invention is silent on, 
further comprising receiving the resource allocation for receiving data on a carrier of a serving cell, wherein a first waveform with a first orthogonal frequency division multiplexing (OFDM) subcarrier spacing and a second waveform with a second OFDM subcarrier spacing are frequency division multiplexed on a same carrier.  
However, as Geile discloses, receiving the resource allocation for receiving data on a carrier of a serving cell, wherein a first waveform with a first orthogonal frequency division multiplexing (OFDM) subcarrier spacing and a second waveform with a second OFDM subcarrier spacing are 1sfrequency division multiplexed on a same carrier ([claim 6] the transceiver configured to communicate with the host unit via an orthogonal frequency division multiplexing (OFDM) waveform; a multi-carrier modulator coupled to the transceiver and configured to modulate upstream information onto the orthogonal frequency division multiplexing waveform; wherein the multi-carrier modulator modulates upstream information onto a plurality of OFDM subcarriers of the OFDM waveform; and wherein a first OFDM subcarrier of the plurality of distinct OFDM subcarriers is spectrally separated in frequency from a second OFDM subcarrier of the plurality of distinct OFDM subcarriers by a guard band region within the OFDM waveform).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov and Palanki invention with Geile invention to include the claimed limitation(s) so as the system allows the number assigned data channels can be changed from one connection to another to the same subscriber so that the overall bandwidth of the network can be reallocated.
Claim(s) 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al., US 2008/0056183, Palanki et al., US 2009/0247172 and Geile et al., US Patent No. 8,199,632 in view of Zhang et al., US 2016/0352551.   
Claim 10, Gorokhov as modified discloses the method in accordance with claim 9, 
but Gorokhov, Palanki and Geile invention is silent on, 
wherein the first waveform with the first OFDM subcarrier spacing is associated with a first numerology, and the second waveform with the second OFDM subcarrier spacing is associated with a second numerology.  
However, as Zhang discloses, wherein the first waveform with the first OFDM subcarrier spacing is associated with a first numerology, and the second waveform with the second OFDM subcarrier spacing is associated with a second 20numerology ([0138] A first waveform 1300 in a first subcarrier is shown adjacent to a second waveform 1304 in a second subcarrier. The subcarrier spacing is |f.sub.1-f.sub.2|. The subcarrier spacing is one of a plurality of parameters that defines the transmission numerology).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov, Palanki and Geile invention with Zhang invention to include the claimed limitation(s) so as to allow the system to communicate with plurality of user equipment using different assigned numerology configurations.
Claim 11, Gorokhov as modified discloses the method in accordance with claim 10, wherein each of the first numerology and the second numerology can include one or more of a separately defined subcarrier spacing, a separately defined length of cyclic prefix, and a separately defined pilot structure (Zhang [0007] the first type of numerology signal on a first frequency sub-band, and transmitting a signal configured according to the second type of numerology, relationship of the value of the first subcarrier spacing to the second subcarrier spacing, an indication of a value of a first cyclic prefix duration for the first type of numerology signal and an indication of a value of a second cyclic prefix duration to be applied to the second for the first type of numerology signal, wherein the first cyclic prefix duration has a scaled relationship to the value of the second cyclic prefix duration, [0104] FIG. 3, sub-band 1 employs a larger subcarrier spacing with a shorter sub-frame, or basic sub-frame unit, relative to sub-bands 2 and 3, to achieve n+0 HARQ timing. In example embodiments, the DL and UL are time multiplexed in each sub-band, with the DL time allotment including DL control channel, RS/Pilot).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov, Palanki, Geile and Zhang invention to include the claimed limitation(s) so as to allow the device to: selectively apply either the first set of parameters or the second set of parameters to OFDM symbols transmitted by the device.
Claim 12, Gorokhov as modified discloses the method in accordance with claim 10, wherein a symbol size for a first numerology is an integer multiple of a symbol size for a second numerology (Zhang [0037] OFDM numerology with scalable features are designed with TTIs that are linearly and inversely scaled with subcarrier spacing options to maintain a limited set of sampling frequencies for different FFT sizes, [0060] scalable OFDM numerology with a symbol composition per TTI of 7(3,4) and, in Table 7, combinations of FFT sizes and bandwidths for the numerology of Table 6 are presented).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov, Palanki, Geile and Zhang invention to include the claimed limitation(s) so that the network can select the numerology to be used by a UE in accordance with a number of factors. The type of the UE, the type of the connection required, the frequency at which the connection will be made, the expected speed of the UE and other such factors can be used to select a subcarrier spacing.  
Claim 13, Gorokhov as modified discloses the method in accordance with claim 10, further comprising receiving 5assistance signaling so that the numerology being used by a neighboring cell on the carrier can be determined (Zhang [0062] TTI boundary and timing alignment of different numerology schemes used in neighboring TDD sub-bands can be applied to mitigate against downlink-uplink cross interference between the sub-bands).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov, Palanki, Geile and Zhang invention to include the claimed limitation(s) so that the numerology solutions can be determined for network and device applications in environments where delay spreads are varying, e.g., urban environments, rural environments, indoor environments, outdoor environments, small cell environments, large cell environments, etc. In example embodiments, multiple CP lengths are provided for each SS, thereby allowing for desired objectives to be achieved.  
Claim 16, Gorokhov as modified discloses the method in accordance with claim 10, wherein a default set of values for a default numerology for one or more of the first numerology (Zhang [0118] UE 412 receives, from the BS 402 on a first frequency sub -band, configuration of a first type of numerology signal, the first type of numerology signal including an indication of a value of a first subcarrier spacing and a value of a first cyclic prefix duration) and the second numerology is dependent upon the carrier frequency band.  (Zhang [0118] UE 412 also receives, from the BS 402 on a second frequency sub -band, configuration of a second type of numerology signal, the second type of numerology signal including an indication of a value of a second subcarrier spacing and a value of a second cyclic prefix duration).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov, Palanki, Geile and Zhang invention to include the claimed limitation(s) so that to allow the system to implement different numerology schemes to be flexible to satisfy different requirements in the wireless network, thereby allowing for desired objectives to be achieved.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al., US 2008/0056183, Palanki et al., US 2009/0247172, Geile et al., US Patent No. 8,199,632 and Zhang et al., US 2016/0352551 in view of Yi et al., US 2017/0208475. 
Claim 14, Gorokhov as modified discloses the method in accordance with claim 10, 
but Gorokhov, Palanki, Geile and Zhang invention is silent on,
wherein the use of multiple numerologies on the carrier for the serving cell and a neighboring cell are 10coordinated, such that each cell indicates a preferred resource block range for transmission using a numerology of the multiple numerologies. 
However, as Yi discloses, wherein the use of multiple numerologies on the carrier for the serving cell and a neighboring cell are coordinated, such that each cell indicates a preferred resource block range for transmission using a numerology of the multiple numerologies ([0108] (4) New numerology: To consider better coexistence and utilize better of unlicensed spectrum, it may be also considered to share "IGI and IFT" of Wi-Fi modem. In this case, numerology of LTE needs to be changed to be more aligned with Wi-Fi. One simple example is to reuse subcarrier spacing and FFT size of Wi-Fi protocols (such as 312.5 KHz and 64)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov, Palanki, Geile and Zhang invention with Yi invention to include the claimed limitation(s) so that the resource can be shared between Wi-Fi and LTE system and thus may provide better coexistence with Wi-Fi system, thereby allowing for desired objectives to be achieved. 
Claim 15, Gorokhov as modified discloses the method in accordance with claim 14, wherein the preferred resource block range for transmission between different numerologies in the serving or neighboring 1scell is different (Yi [0108] (4) New numerology: To consider better coexistence and utilize better of unlicensed spectrum, it may be also considered to share "IGI and IFT" of Wi-Fi modem. In this case, numerology of LTE needs to be changed to be more aligned with Wi-Fi. One simple example is to reuse subcarrier spacing and FFT size of Wi-Fi protocols (such as 312.5 KHz and 64)).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov, Palanki, Geile, Zhang and Yi invention to include the claimed limitation(s) so that the resource can be shared between Wi-Fi and LTE system and thus may provide better coexistence with Wi-Fi system, thereby allowing for desired objectives to be achieved.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhov et al., US 2008/0056183, Palanki et al., US 2009/0247172, Geile et al., US Patent No. 8,199,632 and Zhang et al., US 2016/0352551 in view of Na et al., US 2007/0297540.   
Claim 17, Gorokhov as modified discloses the method in accordance with claim 16, 
but Gorokhov, Palanki, Geile and Zhang invention is silent on, 
wherein the same carrier can be subdivided into multiple subcarrier groupings, where each subcarrier grouping can have different default values.  
However, as Na discloses, wherein the same carrier can be subdivided into multiple subcarrier groupings, where each subcarrier grouping can 20have different default values ([0034] Each bit mask is the result of shifting the default bit mask by a certain number of units of sub-carrier spacing).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Gorokhov, Palanki, Geile and Zhang invention with Na invention to include the claimed limitation(s) so as to allow the system to offset the subcarrier groups in such a  way to minimize interference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647